Citation Nr: 0022095	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-30 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim based on lack 
of a verifiable stressor.

The veteran appeared before the Board at a hearing held in 
May 2000, at the RO.  A transcript of this hearing is in the 
claims file.


FINDINGS OF FACT

The veteran has provided competent medical evidence 
demonstrating diagnoses of PTSD related to her active 
service.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for entitlement to service connection for PTSD. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that she is entitled to service 
connection for PTSD.  She alleges that she was assaulted by 
her husband while on active duty including an assault that 
lasted for three hours around 1978.  

The February 1976 enlistment examination revealed normal 
findings, although the accompanying report of medical history 
checked yes for a history of nervous trouble of any sort.  
Service medical records are absent of any references to 
injuries from assault or complaints of domestic abuse.  
Service medical records do reveal that she was treated in 
November 1977 with an injury to the left eye.  She stated 
that she hit it with a car door.  She stated that she didn't 
really remember anything and stated that her husband told her 
what happened.  A follow-up to this treatment record, which 
apparently involved the clinic attempting to contact her 
outside the facility, indicated that she did not answer.  

The November 1978 reenlistment examination revealed normal 
findings with no complaints of any psychiatric problems in 
the accompanying report of medical history.  A treatment 
record in May 1978 indicated that she was burned on her arm 
by hot water 8 days earlier and now had a little infection.  
No cause was given.  Another treatment record in October 1978 
noted treatment for a lacerated right hand, but also gave no 
cause.  In September 1981, the veteran was treated for having 
been involved in a motor vehicle accident the previous night, 
and it was noted she had been picked up wandering on the road 
and brought back for treatment.  She complained of back pain, 
right hand pain, headache, neckache, nausea and vertigo, and 
appeared dazed and confused.  She admitted to drinking a lot.  
A DA form 273 addressed the car accident and indicated that 
the accident did not result in any charges and a formal line 
of duty investigation was not warranted.  She declined to 
undergo a separation examination.

Service personnel records from her periods of service 
revealed no significant evidence of problems performing her 
duties.  A June 1980 performance review indicated that she 
received a highly favorable evaluation for performing her 
duties, and her overall duty performance was said to rank 
among the very best.  Her DD-214's for both periods of 
service reveal honorable discharges with no time lost.  

VA treatment records reveal that in April 1995 the veteran 
was admitted to a VA domiciliary unit following a six month 
period of homelessness.  A May 1995 biopsychosocial 
assessment gave a detailed family, military, occupational and 
social history, which included a history of violence in her 
family growing up and of alcohol use since age 9.  She 
reported that she stopped using cocaine 6 years earlier and 
had abstained from alcohol for more than one year.  She gave 
a history descriptive of a severe family dysfunction.  Her 
family life was described as very close but very violent.  
"There were plenty of serious fights but it was apart (sic) 
of our lives."  She admitted to difficulty growing up with 
violence and could remember times running and hiding, 
drinking for release from her feelings.  As a child, she was 
introverted and her courage came from alcohol.  With the use 
of alcohol came friends and an explosive temper.  

The veteran also gave a history of getting married in the 
service in July 1977.  The marriage was described as sharing 
a lot of good times, but much of it was based on "fun, party 
times" and described the husband as having a serious 
addiction problem with polysubstances.  She indicated that 
this was something she had to get out of, and that she had 
not seen her husband since 1980.  Plans were made for her to 
attend group and individual therapy.  Problems with anger 
management were repeatedly addressed from 1995 through 1997.  
In August 1995, it was noted that she carried a diagnosis of 
PTSD and had been sexually abused as a child and raped in 
service.  She was noted in September 1995 to have given a 
history of mental abuse that included childhood but also 
abuse by her husband who she lived with for 1.5 years until 
1979, after which she separated but did not divorce him.  The 
September 1995 report also documented "mood swings" and 
insomnia and the diagnoses included situational/reactive 
depression; hyperthermic temperament and chronic insomnia 
probably related to PTSD.  In October 1995, it was reported 
that she was severely beaten by a boy who lived in her 
Project and was sexually assaulted twice prior to service, 
with no sexual assaults in service.  Her description of the 
assault in service was that her husband and others beat her 
for 3 hours.  

The report from an October 1995 VA examination included a 
detailed history of witnessing family violence as a child.  
There was no mention of physical or sexual assaults on her 
prior to service.  She gave a history of doing well 
educationally and completing two and a half years of college.  
She gave a history of doing well and getting along with peers 
until a severe episode with her husband occurred.  This 
episode was described as an incident when the husband 
unexpectedly grabbed her, held her down and started beating 
her, punching her in the head.  She described this as lasting 
for about three hours and caused blood to come out of her 
ears.  She said she was able to escape, and left the base.  
When she returned to the base, her CO sent her to the clinic, 
but she declined to press charges or seek psychiatric 
intervention.  Instead she opted to reenlist and ask for duty 
in Korea as a means of getting away from her husband.  
Subsequent problems sleeping were described and she claimed 
to drink alcohol to sleep.  A subsequent history of complex 
medical, social and psychiatric problems was recited.  Her 
symptoms were described as reliving the trauma, numbing, 
avoidance and hyperarousal consistent with PTSD.  She also 
had rage problems to the point of homicidality and sleep 
problems including nightmares.  Objective examination 
revealed her to be very irritable and acknowledged 
depression, but denied suicidal and homicidal thought despite 
a history of having to leave a program due to homicidality.  
Ancillary testing was recommended; and a history of extensive 
testing for PTSD was given, but these test results were not 
available and were advised to be made available for assisting 
her claim.  The final diagnosis included PTSD and alcohol 
abuse and dependence in remission secondary to PTSD.

VA treatment records revealed ongoing treatment for 
psychiatric problems including PTSD, through 1996 and 1997.  
In June 1996, her therapy involved her talking about the 
attack.  In September 1996, she related a history of the 
assault, claiming that she was beaten by her husband and his 
friends for three hours.  A history of preservice traumas, 
including physical and sexual abuse was also given.  

Also of record are letters from VA physicians regarding her 
psychiatric symptoms.  A July 1996 letter from a VA physician 
gave a history of the veteran having been assaulted for a 
period of three hours in 1978 while in the service, but 
remained in the service until 1982 and was able to work until 
1989, at which point her emotional and physical problems 
rendered her unable to maintain employment.  It was reported 
that medical testing in 1990 resulted in a diagnosis of 
scleroderma.  A May 1997 letter from another VA physician 
indicated that the veteran had PTSD.  

In July 1997 the veteran testified at a hearing before a 
hearing officer at the RO.  She testified that one time the 
veteran dragged her from the sofa as she was sitting, held 
her down and started punching her in the face.  She testified 
that this wasn't the only time he had hit her, but that this 
was the worst incident.  She denied seeking medical treatment 
but stayed off base and was absent without leave from the 
base for three days because she remained in the house.  She 
testified that she worked weekends to make up for the 
absence.  She testified that she did not tell her mess 
sergeant, J.G. what happened.  She also testified that T.S. 
came to her house to find out why she was absent from the 
base and that he witnessed her injuries and upon witnessing 
them, expressed that he wanted to kill the husband.  She 
testified that she made him swear not to tell anyone about 
the incident.   She testified that she separated from him 
after that night, but acknowledged that she never obtained a 
divorce and was still legally married to him.  She testified 
that she has no idea of his whereabouts.

A May 2000 letter from a VA clinical social worker indicated 
a diagnosis of PTSD, and linked the diagnosis to the incident 
of being beaten for three hours by her husband in service.  

At her Travel Board hearing held in May 2000, the veteran 
testified regarding her PTSD and stressors.  She testified 
that shortly after her marriage in July 1977, she and her 
spouse started having arguments, which became physical.  
Several times she had black eyes and bruises but never told 
anyone her husband caused them.  She testified that she began 
drinking more and indicated that one night on active duty, 
she drank so much she passed out driving and totaled her car.  
She testified that she had a second motor vehicle accident 
while drinking and driving.  

Regarding the major assault, she testified that it occurred 
sometime around 1978.  She indicated that she did see a 
chaplain, but was not sure if it was documented or not.  She 
testified that she had told the chaplain she had been through 
a lot of abuse.  She denied seeking medical treatment for the 
assault, but that her commanding officer saw her face with 
bruises on her face, one eye closed and dried blood in her 
ears and asked her if she wished to file charges against her 
husband.  She indicated she did not pursue this route.  She 
testified that after the big assault, she reenlisted to go to 
Korea to get away from her husband.  She testified that the 
night of the assault was the last time she saw her husband.  
She denied confiding in anyone such as a family member about 
the incident.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

Notwithstanding the above, eligibility for a PTSD service 
connection award requires more; specifically, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as amended, 64 Fed. Reg. 32808, June 18, 
1999).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
stated that in order for a claim to be well grounded there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

Based upon the evidence of record, the Board finds that 
competent medical evidence has been submitted which includes 
plausible evidence that the veteran has PTSD related to 
active service.  The veteran's testimony, accepted as true 
for purposes of well groundedness, indicates that she 
sustained an inservice stressor involving spousal abuse.  
Medical evidence has diagnosed PTSD and related it to trauma, 
including the inservice spousal abuse.  Consequently, the 
Board finds the veteran has submitted evidence of a well-
grounded claim for entitlement to service connection for 
PTSD. See 38 U.S.C.A. § 5107(a).


ORDER

A well-grounded claim for entitlement to service connection 
for PTSD has been submitted.  To this extent the appeal is 
granted.


REMAND

Since it has been determined that the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
PTSD, the Board finds the case must be remanded to the RO for 
additional development.

The Board notes that the Court has provided detailed guidance 
for the development of claims for service connection for PTSD 
once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In this case, the veteran has provided information regarding 
alleged stressful events in service, which she alleges 
resulted from a personal assault by her own husband while on 
active duty around 1978.  

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Veterans who claim service connection for disability due to 
an in-service personal assault face unique problems 
documenting their claims.  Because personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in- 
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.

Alternate sources that may provide credible evidence of an 
in-service personal assault include evidence from a rape 
crisis facility or center for domestic abuse; a counseling 
facility; a health clinic; family members or roommates; a 
faculty member; civilian police reports ; medical reports 
from civilian physicians or caregivers; a chaplain or clergy 
or fellow service persons.  Likewise, behavior changes that 
occurred at the time of the incident may indicate the 
presence of an inservice stressor.  These include, but are 
not limited to, lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligation or family illness; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks or anxiety with no identifiable 
reason for the episodes; increased or decreased use of 
prescription medications; increased or decreased use of over 
the counter medications; evidence of substance abuse such as 
alcohol or drugs; increased disregard for military or 
civilian authority;  obsessive behavior such as overeating or 
undereating; unexplained economic or social behavior changes; 
treatment of physical injuries around the time of trauma but 
not reported as a result of the trauma; breakup of a primary 
relationship.  See M 21-1 part III 5.14 (c).  It appears that 
the RO has not undertaken a thorough enough search in an 
attempt to verify the occurrence of the alleged in-service 
assault on the veteran.  

The Board notes that in the decision of Patton v. West, 12 
Vet. App. 272 (1999), it was held that in a claim of service 
connection for PTSD as a result of personal assault, the 
development procedures of VA's Adjudication Procedure Manual 
M 21-1, Part III, paragraph 5.14(c) (April 30, 1999), must be 
strictly followed.  M 21-1 part III 5.14 (c) addresses the 
development of PTSD claims based on personal assault.

Also, the record indicates that the veteran may be in receipt 
of Social Security Administration (SSA) disability benefits.  
The Board observes that the veteran has apparently litigated 
a claim for SSA benefits, as there is a copy of a brief from 
an attorney in conjunction with such a claim.  SSA records 
are not currently in the claims file, and it is unclear what 
the ultimate outcome of this claim was.  Although a decision 
by SSA is not controlling for purposes of VA adjudication, it 
is pertinent to a complete and equitable adjudication of the 
veteran's claims.  Thus, medical records forming the basis 
for the award of SSA disability benefits should be added to 
the claims file prior to a resolution of these claims. 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Based on the above, the Board believes that further 
development is required in this case and it is therefore 
REMANDED for the following:

1.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding her alleged 
domestic abuse in service.  Clarification 
of the date and location this was alleged 
to have happened should be made.  She 
should also be asked to submit 
alternative sources of information to 
verify the claimed abuse.  She should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from her, the 
RO should attempt to obtain copies of all 
treatment records identified by her which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security Administration disability 
benefits.  The RO should also obtain the 
veteran's complete treatment folder from 
the Boston VAMC, including any records of 
her treatment in 1990.  

3.  Contact should also be made with the 
chaplain's office of the veteran's unit 
to determine whether there might be any 
documentation confirming the appellant 
was seen by the Protestant chaplain 
during her active service between 1977 
and 1978.  Attempts should be made to 
locate potential witnesses to the events, 
to include J.G. and T.S. and someone who 
she referred to as her commanding officer 
at the time of the alleged incident.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  In rendering 
this determination, the attention of the 
RO is directed to the case of Zarycki 
and the discussion above.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a copy of 
this REMAND, and a list of the stressful 
incident or incidents found by the RO to 
be corroborated by the evidence must be 
provided to the examiner for review. The 
examiner must determine whether the 
veteran has PTSD, and, if so, whether the 
inservice stressful episode found to be 
established by the RO is sufficient to 
warrant the diagnosis of PTSD.  The 
examiner should be instructed that only 
the verified events listed by the RO may 
be considered as stressors. If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or are satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressors supporting the 
diagnosis.  The examiner should also 
comment on and indicate agreement or 
disagreement with the psychiatric reports 
and 1995 VA examination, and comment upon 
the effect of any of the appellant's 
psychiatric stressors which might have 
begun in childhood.  The complete 
rationale must be given for any opinion 
expressed and the foundation of all 
conclusions should be clearly set forth.

6. Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.  The RO must further ensure 
that all development mandated by the 
provisions of M 21-1, Part VI, Change 74 
(April 30, 1999), is completed in full.

7.  Following completion of this action, 
the RO should review the evidence and 
determine whether the claim for service 
connection may now be granted. If the 
decision remains adverse to the veteran, 
then a supplemental statement of the case 
should be issued to the veteran and her 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  The veteran need 
take no further action until she is 
informed.  The purpose of this REMAND is 
to obtain additional information.  No 
inference should be drawn regarding the 
final disposition of the claim as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

